  Case 3:19-cv-00575-C Document 173 Filed 06/10/20                  Page 1 of 2 PageID 2832



                        IN TI]E LINITED STATES DISTzuCT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION


SECURITIES AND EXCHANGE                           )
COMMISSION,                                       )
                                                  )
                      Plaintiff,                  )
                                                  )
                                                  )
                                                  )
WILLIAM NEIL "DOC" GALLAGHER,                     )
GALI,AGHER FINANCIAL GROUP, INC                   )
and W. NEIL GALLAGHER, Ph.D.                      )
AGENCY, INC.,                                     )
                                                  )
                      Defer.rdants.               )   Civil Acrion No.   3: i   9-CV-0575-C


                                              ORDER'

       Before the Court are the Findings, Conclusions, and Recommendation ofthe United

States Magistrate Judge therein advising the Coufi that the Receiver's sale      ofthe Thornhaven

Property is in the best interest ofthe Receivership Estate and that the Receiver has fully complied

with the mandates imposed pursuant 28 U.S.C.      $ 2001.

       The Court has reviewed the Findings, Conclusions, and Recommendation for clear error

and finds none. It is therefore ORDERED that the Findings, Conclusions, and Recommendation

are hereby   ADOPTED    as the   findings and conclusions ofthe Court.

       IT IS FURTHER ORDERED that the Receiver's proposed sale of the real property

located at 8329 Thomhaven Ct., North fuchland Hills, Tanant County, Texas 76182, lor the sum

of$420,000.00, and no overbids having been received, upon receipt ofactual cash proceeds


       I The Court need not wait for the filing ofobjections to the Magistrate Judge's Findings,
Conclusiols, and Recommendation as any objections to the sale ofthe Thornhaven property should have
been submitted in tire form ofa l0 percent overbid.
  Case 3:19-cv-00575-C Document 173 Filed 06/10/20                     Page 2 of 2 PageID 2833



received after payment   ofall contractual obligations   under the contract fbr the sale   ofthe

Reccivcrship Propcrty, and good cause having been 1'ound, is hercby CONFIRMED.

       IT IS FURTHER OI{DERED that thc Rcccivsr is authorized to execute               a spccial


warranty deed and such other documents as may be necessary to sell and convey the Thomhaven

Property for the sale price of $420.Q00.00

       SO ORDERED        this   l0
                                     t
                                     day ofJune, 2020.




                                                          (


                                                                          ,,42??4'V'7a'

                                                                     GS
                                               SENIO                 STATES DIS              JUDGE


                                                                                 I




                                                  2
